Citation Nr: 0616470	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  97-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
active duty service from October 1944 to April 1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2003 the Board remanded the issue for further 
development.  The Board notes that although there is a June 
1978 rating decision denying the appellant service connection 
for the cause of the veteran's death, the appellant was not 
adequately notified of the denial.  As a result the Board has 
reviewed this issue on a de novo basis.  


FINDINGS OF FACT

1.  The veteran died in February 1978, the causes of death 
listed on his death certificate were the following:  acute 
myocardial infarction due to or as a consequence of 
arteriosclerotic heart disease.  Diabetes mellitus was listed 
as a contributing factor but not related to the immediate 
cause of death.  

2.  At the time of his death, the veteran had the following 
service-connected disabilities:  hearing loss and laceration 
of scars of chest and right shoulder.

3.  There is no competent evidence of a nexus between the 
causes of the veteran's death and his period of active duty 
service or any service-connected disability.  




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
Although the appellant has questioned the adequacy of VCAA 
notice, the February 2004 VCAA letter has informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the February 
2004 VCAA letter, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 1996 rating decision on appeal was before the VCAA 
was enacted.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the February 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  Neither the appellant 
nor her representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Although the present 
appeal involves the issue of service connection for the cause 
of the veteran's death, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death.  Regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a rating or an effective date for the issue on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the appellant's claim, any questions as 
to the appropriate rating and effective date to be assigned 
are rendered moot. 



Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the February 1978 death certificate to be the 
following:  acute myocardial infarction due to or as a 
consequence of arteriosclerotic heart disease.  Diabetes 
mellitus was listed as a contributing factor but not related 
to the immediate cause of death.  The Board first considers 
whether any of these disorders were related to the veteran's 
service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular renal disease and diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the record indicates that the veteran during his 
lifetime was service connected for hearing loss and 
laceration of scars of chest and right shoulder.  The 
appellant has claimed that the veteran's heart disorder was 
caused by post-traumatic stress disorder (PTSD) due to a 
Japanese shell exploding near the veteran in service.  The 
appellant pointed out that PTSD was not a recognizable 
disorder during the veteran's lifetime.  

The veteran's service medical records are negative for any 
heart and psychiatric disorders or diabetes.  The veteran's 
separation examination evaluated both his psychiatric and 
cardiovascular status as normal.  VA examinations in April 
1949 and March 1952 evaluated his cardiovascular and nervous 
systems as normal.  The veteran's hearing evaluations in 
October 1952 and April 1953 revealed that the veteran was 
nervous, became hysterical during the latter with the 
examiner noting that the veteran needed to consult a 
psychiatrist.  A December 1976 private medical record showed 
that the veteran was treated for hypertension, partial 
deafness and diabetes mellitus.  

The appellant has claimed that the veteran was treated for 
hypertension shortly after World War II at Walter Reed 
Hospital, however the records appear to be unavailable.  
Similarly, a December 2002 record indicated that the 
veteran's Social Security Administration records were 
unavailable.  In a September 1996 statement the appellant 
claimed that the veteran essentially became depressed, 
working was too stressful for him and he had to stop working 
at the age of 52. 

A May 1997 letter from a private doctor, Dr. Dunlap, who 
reviewed the veteran's records and indicated that the veteran 
suffered from PTSD as a result of a bomb exploding 10 feet 
away from him in service.  This was manifested by several 
abnormalities including having hypertension at the age of 27, 
recurrent anxiety syndrome, emotional difficulty recounting 
his experiences during the war and sleep disorder.  The 
doctor opined that the events in service during World War II 
were fully consistent with PTSD.  The examiner opined that 
the events resulted in recurrent emotional and physical 
stress that exacerbated a condition of coronary artery 
disease which resulted in the veteran's death.  

An August 12, 1999 VA opinion by a VA doctor, who was chief 
of cardiology, asserted that the evidence was scant that the 
veteran suffered from PTSD.  The doctor stated that although 
he was not an expert, it was recognized that chronic anxiety 
and other psychiatric disorders could exacerbate or 
materially aggravate heart disease.  Nevertheless, the Board 
notes that this does not appear to be the situation in the 
veteran's case as service and post-service medical records 
also are negative for depression or mental disorders.  The 
doctor opined that based on the evidence of record, the major 
risk factors in the pathogenesis of the veteran's 
arteriosclerotic cardiovascular disease leading to fatal 
myocardial infarction were diabetes, hypertension, 
hyperlipidemia, smoking, and left ventricular hypertrophy.  
The doctor thus concluded that it was likely that PTSD would 
have played a relatively minor contributory role.  

On August 16, 1999, the veteran's claims folder was reviewed 
by a Board certified VA psychiatrist. Dr. Kanas.  Dr. Kanas 
reviewed the veteran's claims folder and noted that the 
veteran had frequent contacts with doctors during his life 
and in most cases there was no mention that the veteran was 
suffering from psychiatric problems or PTSD symptoms.  The 
October 1952 and June 1953 audiological evaluations noted 
that the veteran was nervous and hysterical respectively, 
however Dr. Kanas found that inconsistency in different test 
procedures suggested by these reports is not specific to a 
PTSD diagnosis.  The appellant's September 1996 statement 
asserting that the veteran had crying spells and war 
nightmares suggested symptoms consistent with PTSD.  Dr. 
Kanas questioned the data that Dr. Dunlap obtained in 
providing his May 1997 opinion and suspected that it was 
history as reported by the appellant since it echoed her 
remarks.  Dr. Kanas opined that the veteran did not have 
PTSD.  Although the veteran was exposed to traumatic events 
during service, there was no evidence that there was a 
specific response that involved fear, helplessness or horror.  
Other than the appellant's statements and Dr. Dunlap's 
letter, Dr. Kanas noted that there was no mention in the 
record that the veteran re-experienced the traumatic event, 
that he had persistent avoidance of stimuli associated with 
trauma and that he showed persistent symptoms of increased 
arousal.  In fact, most of the medical reports do not mention 
any psychiatric difficulties and those that did mention 
inconsistent responses on audiological evaluations were not 
part of the PTSD diagnosis.  Therefore, Dr. Kanas concluded 
that there was no objective evidence that the veteran 
suffered from PTSD according to the DSM IV criteria.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  The Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, where, as here, the 
Board is presented with conflicting medical evidence, it is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board is presented with conflicting medical opinions from 
a VA Board certified psychiatrist and a VA cardiology expert 
on the one hand and a private doctor who appears to be a 
cardiology specialist on the other hand.  The Board finds 
that the factors that Dr. Dunlap cited are not reflected in 
the medical evidence of record but rather appear to be the 
appellant's historical account.  Furthermore, although Dr. 
Dunlap indicated that the veteran had PTSD, it does not 
appear that he used the criteria in the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV), which is 
required for a PTSD diagnosis.  See  38 C.F.R. § 4.125(a).  
Conversely, Dr. Kanas, thoroughly reviewed the veteran's 
claims folder, including Dr. Dunlap's opinion, and opined 
that the veteran did not meet the DSM IV criteria for a PTSD 
diagnosis during his lifetime.  He considered various 
manifestations of potential PTSD symptoms and found, as 
described above, that the totality of the evidence did not 
support a diagnosis of PTSD.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  While the appellant's 
representative has questioned the competency of Dr. Kanas' 
evaluation, the Board finds it to be fully adequate.  
Furthermore, the August 1999 opinion from the VA chief of 
cardiology asserted that even if the veteran had PTSD it 
would have played a relatively minor contributory role 
regarding his heart disorder.  Thus, in sum, Dr. Kanas' 
opinion, coupled with the VA cardiologist's opinion, is more 
probative than that of Dr. Dunlap.  

Thus, since the evidence has established that the veteran did 
not have PTSD during his lifetime, the issue of whether PTSD 
caused his heart disorder, which caused his death, is moot.  

Service medical records are negative for any heart disorders 
or diabetes.  The veteran's separation examination evaluated 
his cardiovascular system as normal.  The record is also 
devoid of any post-service evidence of heart disorders and 
diabetes for many years after service.  There is simply no 
continuity of pertinent symptomatology to relate the causes 
of his death to his military service.  There is otherwise no 
medical opinion of record suggesting any direct link between 
the veteran's causes of death and his service. 

The appellant also has argued that the veteran's tobacco use 
in service/nicotine dependence beginning in service 
contributed to his heart disorder which led to his death.  
There are lay statements of record from family and friends 
supporting the appellant's contention.  Under the legal 
authority in effect for this claim, service connection may be 
granted for disease resulting from tobacco use in the line of 
duty during active service. VAOPGCPREC 2- 93 (Jan 13, 1993).  
In addition, if the veteran develops nicotine dependence 
during service, and that nicotine dependence is considered to 
be a proximate cause of disability manifested after service, 
service connection on a secondary basis may be granted.  
VAOPGCPREC 19-97 (May 13, 1997).  The presence of nicotine 
dependence is a medical question.  Davis v. West, 13 Vet. 
App. 178, 184 (1999).

The Board notes that in a May 5, 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence.  VAOPGCPREC 19-97.

In order to establish service connection for a veteran's 
death due directly to in-service tobacco use or secondarily 
to nicotine dependence, the record must include competent 
medical evidence that death resulted from in-service tobacco 
use, or that nicotine dependence was acquired in service and 
nicotine dependence caused or materially or substantially 
contributed to death.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (holding that, with respect to questions involving 
medical causation, medical evidence is required).

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  38 C.F.R. § 3.300.  This provision, however, only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the appellant's claim.

A VA medical doctor and pulmonary specialist, in a November 
1998 opinion asserted that while it was possible that the 
veteran could have developed nicotine dependence prior to 
service given that he was 25 years old when he entered 
service, the evidence of record is insufficient to answer the 
question whether nicotine dependence was incurred in service.  
The doctor further opined that even beyond the uncertainty 
relating to the timing when nicotine dependence was incurred, 
there is further uncertainty regarding causes of the 
veteran's coronary artery disease.  There were clearly other 
risk factors, besides smoking for his coronary artery 
disease, including moderately severe hypertension and 
diabetes mellitus.  The Board notes that service and post-
service medical records are negative for smoking related 
disorders.

Hence, based on the record, the Board must conclude that 
there is a clear preponderance of the evidence against a 
finding that the veteran's causes of death were manifested 
during service, or that they were manifested within one year 
of his discharge from service or that they were otherwise 
related to his military service.  These disorders were 
clearly manifested many years after service.  

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the causes of the 
veteran's death were in any manner related to his military 
service.  In reaching this determination, the Board is unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision. 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


